Citation Nr: 0736899	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-22 833	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right foot disability.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active duty from August 1955 to January 
1958.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from the agency of original 
jurisdiction (AOJ).  

In a decision promulgated in September 2004, the Board denied 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a ruptured 
intervertebral disc and loss of feeling in the left foot as 
the residual of prostate surgery.  

The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  

In an April 2007 Memorandum Decision, the Court affirmed the 
Board's action with respect to the claim for compensation 
under 38 U.S.C.A. § 1151 for a left foot disability, and this 
issue is no longer on appeal.  

The Court also set aside and remanded the Board's decision 
with respect to the veteran's pending claim for compensation 
under 38 U.S.C.A. § 1151 for a right foot disability.  

A letter was sent to the veteran's attorney on August 21, 
2007 when the veteran was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  According 
to an October 2007 statement from the veteran, there was no 
additional evidence to submit.  

For the reasons indicated hereinbelow, the issue currently on 
appeal is being remanded to the AOJ via the Appeals 
Management Center in Washington, DC.  


REMAND

In May 1998, the veteran underwent an elective nerve-sparing 
prostatectomy at a VA medical center (VAMC); he complained of 
paresthesis to the right lower leg subsequent to surgery.  

In July 1998, the veteran complained of having numbness in 
his right foot.  In May 2002, the veteran filed a claim for 
compensation for ruptured discs and loss of feeling in his 
left foot as a result of surgery by VA.  

In August 2002, the veteran submitted a statement in support 
of his claim indicating that he "was injured during prostate 
surgery at Durham medical center [sic] during the process of 
the operation two discs w[ere] ruptured which led to pinched 
nerves that has caused [him] to have severe pain in both of 
[his] legs, back and numbness in the right foot."  

In September 2002, the RO denied the veteran's claim for 
compensation for ruptured vertebral discs and loss of feeling 
in his left foot; the RO did not address the veteran's August 
2002 statement of numbness in his right foot as a result of 
the 1998 VAMC surgery.  

The veteran filed a Notice of Disagreement in June 2003 in 
which he said that "[he] did not experience any pain or 
weakness in my foot until after my surgery that was performed 
at the VA Medical Center."  

Later in June 2003, the veteran submitted two statements in 
support of his claim noting that he "did not complain of any 
pain or weakness in his foot until after his surgery that was 
performed at the VA Medical center."  

The RO issued a Statement of the Case in July 2003 that 
addressed entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for left foot disability only, and a 
Substantive Appeal was submitted later in July 2003.  

In his appeal to the Court, the veteran asserted that the 
Board erred in failing to address his claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for the loss of 
feeling in his right foot as a residual of the 1998 VA 
surgery, and the Court agreed.  

According to the April 2007 Court Decision, the veteran's 
August 2002 statement shows the requisite intent, at the 
minimum, to file an informal claim for disability in his 
right foot due to VA treatment, based on the provisions of 
38 U.S.C.A. § 1151, under 38 C.F.R. § 3.155(a).  

Accordingly, this case is REMANDED to the AOJ for the 
following action:

VA must adjudicate the issue of 
entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 for right foot disability based on 
all relevant evidence on file.  All 
indicated development must be taken in 
this regard.  If any benefit sought on 
appeal remains denied, the veteran and 
his attorney must be provided a Statement 
of the Case and notification of the 
veteran's appellate rights.  If the 
veteran perfects the appeal as to this 
issue, the RO should undertake all 
appropriate action.  The veteran and his 
attorney must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

